          Case 1:16-cv-01143-GHW Document 146 Filed 01/21/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _________________
 ------------------------------------------------------------- X         DATE FILED: 1/21/21
                                                               :
 ROY TAYLOR,                                                   :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :          1:16-cv-01143-GHW
                              -v-                              :
                                                               :               ORDER
 NYPD OFFICER ALYSSA TRIGENO,                                  :
 NYPD SGT. MICHAEL DUNLAVEY,                                   :
 RIKERS C.O. QUAYYUM, and CITY OF                              :
 NEW YORK,                                                     :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On January 20, 2021, the Court held an initial pretrial conference in this case. At the

conference, Plaintiff requested an extension of time to file his opposition to Defendants’ motion to

dismiss and his reply in further support of his motion for leave to amend his complaint. That

application is granted. The deadline for Plaintiff to file those documents is extended to March 8,

2021. The deadline for Defendants to file their reply in further support of their motion to dismiss is

extended to March 22, 2021.

         Defendants are directed to file a letter regarding the status of the parallel criminal matter by

May 20, 2021. Defendants are further directed to serve on Plaintiff a copy of this order and a copy

of the case management plan and scheduling order, which will be entered concurrently with this

order.

         SO ORDERED.


 Dated: January 21, 2021                                      _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
